DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 12/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wardaszka; Sylvia (Pub. No.: US 20150173487 A1, hereinafter referred to as “Wardaszka") in view of Hunt; Ronald D. et al. (Pub. No.: US 20090216070 A1, hereinafter referred to as “Hunt”).
As per independent Claim 1, Wardaszka discloses a sleep mask (Wardaszka in at least fig. 1-4, [0003], [0007], [0019], [0021-0024], [0033-0034], [0036], [0038-0046] for example 
a front side, wherein the front side is a layered fabric; a back side, wherein the back side is a layered fabric; a top; a bottom; a left side; a right side (Wardaszka in at least fig. 1-4, [0033], [0042] for example discloses a front side (see fig. 3-4), wherein the front side is a layered fabric (Wardaszka [0042] “exterior surface 34 of the face portion 26 is composed of solid fabric or other suitable material that can block out light…Any soft material or lamination of materials soft and comfortable may be employed”); a back side (see fig. 1-2), wherein the back side is a layered fabric (Wardaszka [0033] “an interior surface 33, defining a face portion 26, eye cavities 23…the face portion 26 on the interior surface 33 is configured to cover an area of the user's face generally bounded by the user's forehead, temples, cheeks, and extends across the nose bridge. Additionally, the face portion 26 is adapted to follow the contours of the user's face. The face portion 26 is composed of a light-blocking and soft material such as foam… any soft material or lamination of materials soft and comfortable enough”); a top; a bottom; a left side; a right side (see fig. 1-4). Here, the prior art front side and back side as disclosed include layered fabric since the sleep mask comprises at least two layers, top layer on front side (fig. 4) and bottom layer in back side (fig. 1) with foam or lamination of soft materials in between); 
an adjustable strap, the strap connected to the left and right sides (Wardaszka in fig. 1-3, [0033], [0043] for example discloses an adjustable strap 25, the strap connected to the left and right sides. See Wardaszka at least [0043] “an adjustable strap 25 …comprises two terminal ends that are affixed to the opposing sides of the face portion 26… other straps such as side release straps or hook and loop fastener disposed on ends of the adjustable strap may be used.”); 

a nasal arch having a top, a first side, and a second side, wherein the nasal arch is located substantially in the center of the bottom (Wardaszka in fig. 1-4, [0022], [0033], [0044] for example discloses a nasal arch having a top, a first side, and a second side, wherein the nasal arch is located substantially in the center of the bottom. See Wardaszka in at least [0022] “sleeping mask that is configured to cover an area of the user's face generally bounded by the user's forehead, temples, cheeks, and that extends across the nose bridge”; [0044] “The face portion 26 is adapted to cover the user's forehead, eyes, cheeks, and temples, while also extending along the user's nose bridge. The face portion 26 extends along the user's nose in a v-shaped cutout”. Here, the mask nasal arch as claimed is represented by prior art “mask portion configured to cover an area of the user's face generally bounded by the user's … cheeks, and that extends across the nose bridge”); 
a light shield, the light shield attached around the nasal arch on the back side (Wardaszka in at least fig. 1-4, [0024], [0033], [0041-0042] for example discloses a light shield, the light shield attached around the nasal arch on the back side. Here, light shield as claimed is represented by prior art light-blocking material at the nasal arch such as foam, lamination of materials as well as piping. see Wardaszka at least [0033] “face portion 26 is composed of a light-blocking and soft material such as foam… any soft material or lamination of materials”; [0042] “the piping 30 that is disposed around the face portion 26 can prevent the light from shining through the sides, top, and bottom of the mask. Piping 30 spans the perimeter of the face portion 26 on both the exterior 
diffuser holders fixedly attached partially to the first and second sides of the nasal arch, wherein each diffuser holder has an interior cavity and an opening, wherein the opening is smaller than the interior cavity, wherein the interior cavity is adapted to receive absorbent sponge pads impregnated with desired skin care material such as oils (Wardaszka in at least fig. 1-2, [0007-0008], [0021], [0033], [0036], [0038-0040], [0045-0047] for example discloses diffuser holders 21 fixedly attached partially to the first and second sides of the nasal arch, wherein each diffuser holder 21 has an interior cavity/interior volume and an opening 28, wherein the opening 28 is smaller than the interior cavity, wherein the interior cavity is adapted to receive material such as absorbent sponge pads (see fig. 2) impregnated with desired skin care product such as oils. Here, prior art “absorbent sponge pads impregnated with desired skin care product such as oils” is representative of “diffuser material” as claimed. See at least Wardaszka [0007] “sleeping mask. …comprises a face portion… and internal pockets … the internal pockets comprise a defined volume that allows for applicator sponge pads to be inserted and held therein”; [0036] “internal pockets 21 …are laterally symmetrical… the internal pockets 21 … span the edge of the face portion 26 along the bottom cheek and nose bridge”; [0038] “Each of the internal pockets 21… includes an opening or an elongated slit 28 that provides access to an interior volume therein. The pockets 21… also include lining around the perimeter of the pocket to act as a barrier … applicator sponge pads can be … inserted into the interior volume of the pockets 21”; [0039] “the semi-permeable material of the pockets 21, … the semi-permeable material is made of rubber”;[0045] “user may impregnate the applicator sponge pads with any desired skin care product, including …oils, and the like. These sponge pads are placed in the internal pockets of the sleeping …mask 20.”)
 does not explicitly disclose diffuser holders that are located on the front side of the mask features.
However, in an analogous aromatherapy eye wear field of art, Hunt discloses relaxation therapy mask-like eye shield (Hunt in fig. 7, [0010], [0012], [0032] for example discloses a relaxation therapy mask-like eye shield 90. See at least [0012] “the therapeutic device further includes a shield … The shield has at least one, and preferably a plurality, of cavities adjacent the nose bridge portion of the eyewear. Each cavity is open to an exterior surface of the shield adjacent the nose bridge portion of the eyewear and is configured for receiving a scent element impregnated with an aroma… the scent element is made of a relatively absorbent material, such as a conventional cotton ball, impregnated with a liquid aromatherapy oil.”) comprising 
two diffuser holders fixedly attached to the first and second sides of the nasal arch, wherein each diffuser holder has an interior cavity and an opening, wherein the interior cavity is adapted to receive diffuser material, wherein the two diffuser holders are located on the front side of the mask-like eye shield (Hunt in at least fig. 7, [0010], [0012], [0032] for example discloses two diffuser holders 92 fixedly attached to the first and second sides of the nasal arch, wherein each diffuser holder 92 has an interior cavity/volume and an opening, wherein the interior cavity is adapted to receive diffuser material 85, wherein the two diffuser holders 92 are located on the front side of the mask-like eye shield 90. See at least Hunt at least [0012] “the therapeutic device further includes a shield … The shield has at least one, and preferably a plurality, of cavities adjacent the nose bridge portion of the eyewear. Each cavity is open to an exterior surface of the shield adjacent the nose bridge portion of the eyewear and is configured for receiving a scent element impregnated with an aroma… the scent element is made of a relatively absorbent material, such as a conventional cotton ball, impregnated with a liquid aromatherapy oil.”; [0032] “a plurality of scent elements 85 are disposed adjacent the nose bridge portion 64 of the eyewear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep mask device as taught by Wardaszka, by further including aromatherapy diffuser holders on the front side of the device near the nasal arch proximity, as taught by Hunt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of further incorporating the sense of  smell into the device to produce, elicit and enhance a state of relaxation in an individual since it is well known that the sense of smell can be stimulated to produce a state of relaxation via pleasant scents that are commonly utilized in relaxation therapy and/or aromatherapy to elicit a desired response, such as calmness or drowsiness (Hunt, [0002-0003], [0032]).

As per independent Claim 2, a mask (Wardaszka in at least fig. 1-4, [0003], [0007], [0019], [0021-0024], [0033-0034], [0036], [0038-0046] for example discloses relevant subject-matter. More specifically, Wardaszka in fig. 1-4, [0019], [0021], [0024] for example discloses a sleep mask. See Wardaszka in at least [0021] “mask that comprises a face portion, an adjustable strap”; [0024] “mask that is adapted to block out light”) comprising: 

at least one diffuser holder, wherein the at least one diffuser holder has an interior cavity (Wardaszka in at least fig. 1-2, [0007], [0021], [0038], [0045] for example discloses at least one diffuser holder 21, wherein the at least one diffuser holder 21 has an interior cavity/ volume. See at least Wardaszka [0007] “mask. …comprises a face portion… and internal pockets … the internal pockets comprise a defined volume that allows for applicator sponge pads to be inserted and held therein”; [0038] “Each of the internal pockets 21… includes an opening or an elongated slit 28 that provides access to an interior volume therein. The pockets 21… also include lining around the perimeter of the pocket to act as a barrier … applicator sponge pads can be … inserted into the interior volume of the pockets 21”) 
Wardaszka does not explicitly disclose wherein the at least one diffuser holders is located on the front side of the mask.
However, in an analogous aromatherapy eye wear field of art, Hunt discloses mask-like eye shield (Hunt in fig. 7, [0010], [0012-0013], [0032] for example discloses a mask-like eye shield 90. See at least Hunt [0012] “the therapeutic device further includes a shield … The shield has at least one, and preferably a plurality, of cavities adjacent the nose bridge portion of the eyewear. Each cavity is open to an exterior surface of the shield adjacent the nose bridge portion of the eyewear and is configured for receiving a scent element impregnated with an aroma… the scent element is made of a relatively absorbent material, such as a conventional cotton ball, impregnated with a liquid aromatherapy oil.” ;)
at least one diffuser holder, wherein the at least one diffuser holder has an interior cavity, wherein the at least one diffuser holders are located on the front side of the mask-like eye shield 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye mask device as taught by Wardaszka, by further including at least one diffuser holder on the front side of the mask-like device, as taught by Hunt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of further incorporating the sense of  smell into the device to produce, elicit  and enhance a state of relaxation in an individual since it is well known that the sense of smell can be stimulated to produce a state of relaxation via pleasant scents that are commonly utilized in relaxation therapy and/or aromatherapy to elicit a desired response, such as calmness or drowsiness (Hunt, [0002-0003], [0032]).

As per dependent Claim 3, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the mask further comprises an adjustable strap, wherein the strap is connected to the left and right sides (Wardaszka in fig. 1-3, [0033], [0043] for example discloses mask further comprises an adjustable strap 25, wherein the strap is connected to the left and right sides. See Wardaszka at least [0043] “an adjustable strap 25 …comprises two terminal ends that 

As per dependent Claim 4, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the mask further comprises a nasal arch having a top, a first side, and a second side, wherein the nasal arch is located substantially in the center of the bottom (Wardaszka in fig. 1-4, [0022], [0033], [0044] for example discloses a nasal arch having a top, a first side, and a second side, wherein the nasal arch is located substantially in the center of the bottom. See Wardaszka in at least [0022] “sleeping mask that is configured to cover an area of the user's face generally bounded by the user's forehead, temples, cheeks, and that extends across the nose bridge”; [0044] “The face portion 26 is adapted to cover the user's forehead, eyes, cheeks, and temples, while also extending along the user's nose bridge. The face portion 26 extends along the user's nose in a v-shaped cutout”. Here, the mask nasal arch as claimed is represented by prior art “mask portion configured to cover an area of the user's face generally bounded by the user's … cheeks, and that extends across the nose bridge”).
As per dependent Claim 5, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the mask further comprises a light shield, the light shield attached circumferentially around the nasal arch on the back side (Wardaszka in at least fig. 1-4, [0024], [0033], [0041-0042] for example discloses the mask further comprises a light shield, the light shield attached circumferentially around the nasal arch on the back side. Here, light shield as claimed is represented by prior art light-blocking material at the nasal arch such as foam, lamination of materials as well as piping. see Wardaszka at least [0033] “face portion 26 is composed of a light-blocking and soft material such as foam… any soft material or lamination of 
As per dependent Claim 6, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the mask further comprises eye pockets, wherein the eye pockets are located on the back side (Wardaszka in fig. 1-2, [0033-0034] for example discloses eye pockets/eye cavities 23, wherein the eye pockets are located on the back side. See Wardaszka at least [0033] “sleeping beauty mask comprises …an interior surface 33, defining a face portion 26, eye cavities 23”; [0034] “face portion 26 … define laterally symmetrical left and right eye cavities 23”).
As per dependent Claim 7, the combination of Wardaszka and Hunt as a whole further discloses mask, wherein the at least one diffuser holder is at least two diffuser holders fixedly attached to the first and second sides of the nasal arch (Wardaszka in at least fig. 1-2, [0007-0008], [0021], [0033], [0036], [0038-0040], [0045-0047] for example discloses diffuser holders 21 fixedly attached partially to the first and second sides of the nasal arch. Also, Hunt in at least fig. 7, [0010], [0012], [0032] for example discloses two diffuser holders 92 fixedly attached to the first and second sides of the nasal arch. Thus, combination of applied art as a whole discloses limitation as now explicitly, positively and specifically recited by the Applicants. See at least  Wardaszka [0036] “internal pockets 21 …are laterally symmetrical… the internal pockets 21 … span the edge of the face portion 26 along the bottom cheek and nose bridge”; Hunt [0032] “a plurality of scent elements 85 are disposed adjacent the nose bridge portion 64 of the eyewear 62 
wherein each diffuser holder has an opening, wherein the opening is smaller than the interior cavity, wherein the interior cavity is adapted to receive diffuser material (Wardaszka in at least fig. 1-2, [0007-0008], [0021], [0033], [0036], [0038-0040], [0045-0047] for example discloses wherein each diffuser holder 21 has an opening 28, wherein the opening is smaller than the interior cavity/interior volume, wherein the interior cavity is adapted to receive diffuser material such as absorbent sponge pads (see fig. 2) impregnated with desired skin care product such as oils. Also, Hunt in at least fig. 7, [0010], [0012], [0032] for example discloses wherein each diffuser holder 92 has an opening, wherein the interior cavity is adapted to receive diffuser material 85. Thus, combination of applied art as a whole discloses limitation as now explicitly, positively and specifically recited by the Applicants. See at least Wardaszka [0038] “Each of the internal pockets 21… includes an opening or an elongated slit 28 that provides access to an interior volume therein. The pockets 21… also include lining around the perimeter of the pocket to act as a barrier … applicator sponge pads can be … inserted into the interior volume of the pockets 21”; [0045] “user may impregnate the applicator sponge pads with any desired skin care product, including …oils, and the like. These sponge pads are placed in the internal pockets of the sleeping …mask 20.”; Hunt [0032] “a plurality of scent elements 85 are disposed adjacent the nose bridge portion 64 of the eyewear 62 within a shield 90 configured for attachment to the eyewear 62 worn by the user…the shield 90 has a plurality of cavities 92 open to an exterior surface of the shield for receiving scent elements 85 impregnated with an aroma… the shield 90 has at least a pair of opposed cavities 92 that are positioned adjacent the nose bridge portion 64 of the eyewear 62 …the scent elements 85 will be positioned adjacent the nostrils of the user when 
As per dependent Claim 8, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the front side and the back side are made of layered fabric (Wardaszka in at least fig. 1-4, [0033], [0042] for example discloses wherein the front side and the back side are made of layered fabric. See Wardaszka [0033] “an interior surface 33, defining a face portion 26, eye cavities 23…the face portion 26 on the interior surface 33 is configured to cover an area of the user's face generally bounded by the user's forehead, temples, cheeks, and extends across the nose bridge. Additionally, the face portion 26 is adapted to follow the contours of the user's face. The face portion 26 is composed of a light-blocking and soft material such as foam… any soft material or lamination of materials soft and comfortable enough”; [0042] “exterior surface 34 of the face portion 26 is composed of solid fabric or other suitable material that can block out light…Any soft material or lamination of materials soft and comfortable may be employed”. Here, the prior art front side and back side as disclosed include layered fabric since the sleep mask comprises at least two layers, top layer on front side (fig. 4) and bottom layer in back side (fig. 1) with foam or lamination of soft materials in between).
As per dependent Claim 9, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the layered fabric is silk or satin (Wardaszka in [0033] for example discloses wherein the layered fabric is silk or satin. see Wardaszka [0033] “examples of material the sleeping … mask can be composed of include nylon, fleece, or silk”).
As per independent Claim 10, Wardaszka discloses a method for using a sleep mask (Wardaszka in at least fig. 1-4, [0003], [0007], [0019], [0021-0024], [0033-0034], [0036], [0038-
providing a sleep mask (See at least fig. 4, [0031], [0044] for example discloses providing a sleep mask 20) comprising: 
a front side; a back side; a top; a bottom; a left side; a right side (Wardaszka in at least fig. 1-4, [0033], [0042] for example discloses a front side (see fig. 3-4); a back side (see fig. 1-2); a top; a bottom; a left side; a right side (see fig. 1-4)); and, 
at least one diffuser holder, wherein the at least one diffuser holder has an interior cavity; inserting diffuser material into the at least one diffuser holder (Wardaszka in at least fig. 1-2, [0007-0008], [0021], [0038-0040], [0045-0047] for example discloses at least one diffuser holder 21, wherein the at least one diffuser holder 21 has an interior cavity/interior volume; inserting diffuser material into the at least one diffuser holder (see fig. 2). Here, prior art “absorbent sponge pads impregnated with desired skin care product such as oils” is representative of “diffuser material” as claimed. See at least Wardaszka [0007] “sleeping mask. …comprises a face portion… and internal pockets … the internal pockets comprise a defined volume that allows for applicator sponge pads to be inserted and held therein”; [0038] “Each of the internal pockets 21… includes an opening or an elongated slit 28 that provides access to an interior volume therein. The pockets 21… also include lining around the perimeter of the pocket to act as a barrier … applicator sponge pads can be … inserted into the interior volume of the pockets 21”; [0045] “user may impregnate the applicator sponge pads with any desired skin care product, including …oils, and the like. These sponge pads are placed in the internal pockets of the sleeping …mask 20.”); and, 

Wardaszka does not explicitly disclose aromatherapy or wherein the at least one diffuser holders are located on the front side of the mask.
However, in an analogous aromatherapy eye wear field of art, Hunt discloses a method for using a relaxation mask-like eye shield for aromatherapy (Hunt in fig. 7, [0010], [0012-0013], [0032] for example a method for using a relaxation eye shield 90 for aromatherapy. See at least [0010] “shield is operable for shielding the eyes of the user … The shield has at least one cavity open to an exterior surface of the shield adjacent the nose bridge portion of the eyewear for receiving a scent element impregnated with an aroma”; [0013] “method further includes providing a scent emitter system having at least one scent emitter for emitting the scent to the individual via the scent emitter”), the method comprising the steps of:
providing relaxation mask-like eye shield (Hunt in fig. 7, [0010], [0012], [0032] for example discloses a relaxation mask-like eye shield 90. See at least Hunt [0012] “the therapeutic device further includes a shield … The shield has at least one, and preferably a plurality, of cavities adjacent the nose bridge portion of the eyewear. Each cavity is open to an exterior surface of the shield adjacent the nose bridge portion of the eyewear and is configured for receiving a scent element impregnated with an aroma… the scent element is made of a relatively absorbent material, such as a conventional cotton ball, impregnated with a liquid aromatherapy oil.” ;) comprising: 
at least one diffuser holder, wherein the at least one diffuser holder has an interior cavity; inserting diffuser material into the at least one diffuser holder, wherein the at least one diffuser holders are located on the front side of the mask-like eye shield (Hunt in at least fig. 7, [0010], [0012], [0032] for example discloses at least one diffuser holder 92, wherein the at least one diffuser holder has an interior cavity/volume; inserting diffuser material 85 into the at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using sleep mask device as taught by Wardaszka, by further including at least one diffuser holder on the front side of the mask-like device, as taught by Hunt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of further incorporating the sense of  smell into the device to produce, elicit and enhance a state of relaxation in an individual since it is well 

As per dependent Claim 11, the combination of Wardaszka and Hunt as a whole further discloses method wherein the mask further comprises an adjustable strap, wherein the strap is connected to the left and right sides (Wardaszka in fig. 1-3, [0033], [0043] for example discloses mask further comprises an adjustable strap 25, wherein the strap connected to the left and right sides. See Wardaszka at least [0043] “an adjustable strap 25 …comprises two terminal ends that are affixed to the opposing sides of the face portion 26… other straps such as side release straps or hook and loop fastener disposed on ends of the adjustable strap may be used.”).
As per dependent Claim 12, the combination of Wardaszka and Hunt as a whole further discloses method wherein the mask further comprises a nasal arch having a top, a first side, and a second side, wherein the nasal arch is located substantially in the center of the bottom(Wardaszka in fig. 1-4, [0022], [0033], [0044] for example discloses a nasal arch having a top, a first side, and a second side, wherein the nasal arch is located substantially in the center of the bottom. See Wardaszka in at least [0022] “sleeping mask that is configured to cover an area of the user's face generally bounded by the user's forehead, temples, cheeks, and that extends across the nose bridge”. [0044] “The face portion 26 is adapted to cover the user's forehead, eyes, cheeks, and temples, while also extending along the user's nose bridge. The face portion 26 extends along the user's nose in a v-shaped cutout”. Here, the mask nasal arch as claimed is represented by prior art “mask portion configured to cover an area of the user's face generally bounded by the user's … 
As per dependent Claim 13, the combination of Wardaszka and Hunt as a whole further discloses method wherein the mask further comprises a light shield, the light shield attached around the nasal arch on the back side (Wardaszka in at least fig. 1-4, [0024], [0033], [0041-0042] for example discloses the mask further comprises a light shield, the light shield attached around the nasal arch on the back side. Here, light shield as claimed is represented by prior art light-blocking material at the nasal arch such as foam, lamination of materials as well as piping. see Wardaszka at least [0033] “face portion 26 is composed of a light-blocking and soft material such as foam… any soft material or lamination of materials”; [0042] “the piping 30 that is disposed around the face portion 26 can prevent the light from shining through the sides, top, and bottom of the mask. Piping 30 spans the perimeter of the face portion 26 on both the exterior surface and interior surface. Any soft material or lamination of materials soft and comfortable may be employed”).
As per dependent Claim 14, the combination of Wardaszka and Hunt as a whole further discloses method wherein the mask further comprises eye pockets, wherein the eye pockets are located on the back side (Wardaszka in fig. 1-2, [0033-0034] for example discloses eye pockets/eye cavities 23, wherein the eye pockets are located on the back side. See Wardaszka at least [0033] “sleeping beauty mask comprises …an interior surface 33, defining a face portion 26, eye cavities 23”; [0034] “face portion 26 … define laterally symmetrical left and right eye cavities 23”).
As per dependent Claim 15, the combination of Wardaszka and Hunt as a whole further discloses method wherein the at least one diffuser holder is at least two diffuser holders fixedly attached to the first and second sides of the nasal arch (Wardaszka in at least fig. 1-2, [0007-0008], [0021], [0033], [0036], [0038-0040], [0045-0047] for example discloses diffuser holders 21 fixedly attached partially to the first and second sides of the nasal arch. Also, Hunt in at least fig. 7, [0010], [0012], [0032] for example discloses two diffuser holders 92 fixedly attached to the first and second sides of the nasal arch. Thus, combination of applied art as a whole discloses limitation as now explicitly, positively and specifically recited by the Applicants. See at least  Wardaszka [0036] “internal pockets 21 …are laterally symmetrical… the internal pockets 21 … span the edge of the face portion 26 along the bottom cheek and nose bridge”; Hunt [0032] “a plurality of scent elements 85 are disposed adjacent the nose bridge portion 64 of the eyewear 62 within a shield 90 configured for attachment to the eyewear 62 worn by the user…the shield 90 has a plurality of cavities 92 open to an exterior surface of the shield for receiving scent elements 85 impregnated with an aroma”), 
wherein each diffuser holder has an opening, wherein the opening is smaller than the interior cavity, wherein the interior cavity is adapted to receive diffuser material (Wardaszka in at least fig. 1-2, [0007-0008], [0021], [0033], [0036], [0038-0040], [0045-0047] for example discloses wherein each diffuser holder 21 has an opening 28, wherein the opening is smaller than the interior cavity, wherein the interior cavity/interior volume is adapted to receive diffuser material such as absorbent sponge pads (see fig. 2) impregnated with desired skin care product such as oils. Also, Hunt in at least fig. 7, [0010], [0012], [0032] for example discloses wherein each diffuser holder 92 has an opening, wherein the interior cavity is adapted to receive diffuser material 85. Thus, combination of applied art as a whole discloses limitation as now explicitly, positively and specifically recited by the Applicants. See at least Wardaszka [0038] “Each of the 
As per dependent Claim 16, the combination of Wardaszka and Hunt as a whole further discloses method wherein the front side and the back side are made of layered fabric (Wardaszka in at least fig. 1-4, [0033], [0042] for example discloses wherein the front side and the back side are made of layered fabric. See Wardaszka [0033] “an interior surface 33, defining a face portion 26, eye cavities 23…the face portion 26 on the interior surface 33 is configured to cover an area of the user's face generally bounded by the user's forehead, temples, cheeks, and extends across the nose bridge. Additionally, the face portion 26 is adapted to follow the contours of the user's face. The face portion 26 is composed of a light-blocking and soft material such as foam… any soft material or lamination of materials soft and comfortable enough”; [0042] “exterior surface 34 of the face portion 26 is composed of solid fabric or other suitable material that can block out light…Any soft material or lamination of materials soft and comfortable may be employed”. 
As per dependent Claim 17, the combination of Wardaszka and Hunt as a whole further discloses method wherein the layered fabric is silk or satin (Wardaszka in [0033] for example discloses wherein the layered fabric is silk or satin. see Wardaszka [0033] “examples of material the sleeping … mask can be composed of include nylon, fleece, or silk”).

As per dependent Claim 18, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the front side and the back side of the mask are connected by a stitched trim that wraps along an outer edge of the mask (Wardaszka in at least [0041-0042] for example wherein the front side and the back side of the mask are connected by a stitched trim such a piping 30 that wraps along an outer edge of the mask 20. see Wardaszka at least [0041] “The face portion 26 also comprises piping 30 around the peripheral edges of the face portion 26…The piping 30 may be stitched to the edges of the face portion 26”; [0042] “the piping 30 that is disposed around the face portion 26 … Piping 30 spans the perimeter of the face portion 26 on both the exterior surface and interior surface”).

As per dependent Claim 19, the combination of Wardaszka and Hunt as a whole further discloses mask wherein the front side and the back side of the mask are connected by a stitched trim that wraps along an outer edge of the mask (Wardaszka in at least [0041-0042] for example wherein the front side and the back side of the mask are connected by a stitched trim such a piping 30 that wraps along an outer edge of the mask 20. see Wardaszka at least [0041] “The face 

As per dependent Claim 20, the combination of Wardaszka and Hunt as a whole further discloses method wherein the front side and back side of the mask are connected by a stitched trim that wraps along an outer edge of the mask (Wardaszka in at least [0041-0042] for example wherein the front side and the back side of the mask are connected by a stitched trim such a piping 30 that wraps along an outer edge of the mask 20. see Wardaszka at least [0041] “The face portion 26 also comprises piping 30 around the peripheral edges of the face portion 26…The piping 30 may be stitched to the edges of the face portion 26”; [0042] “the piping 30 that is disposed around the face portion 26 … Piping 30 spans the perimeter of the face portion 26 on both the exterior surface and interior surface”).
Response to Amendment
 According to the Amendment, filed 12/28/2021, the status of the claims is as follows:
Claims 1, 2, 5, 10 are currently amended; 
Claims 3-4, 6-9, 11-17 are as originally filed; and
Claims 18-20 are new.
The Specification/Drawings has been amended in view of the Amendment, filed 12/28/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-20 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 2 and 9 of Applicant’s Amendment dated  12/28/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  09/29/2021: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 12/28/2021; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 12/28/2021.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 9-10 of Applicant’s Amendment dated  12/28/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1, 2, 10[A] The Examiner rejects claims 1-8 and 10-16 under 35 U.S.C. $102(a)(1) as being anticipated by U.S. Patent Appin. No. 2016/0008175 to Bergman et al. (“Bergman”).
Applicant respectfully argues that Bergman does not anticipate claim 1 as amended. 
[B] Bergman does not disclose amended claim 2 limitation, “at least one diffuser holder, wherein the at least one diffuser holder has an interior cavity, wherein the at least one diffuser holder is located on the front side of the mask.” 
[C] Bergman does not disclose amended claim 10 limitation “at least one diffuser holder, wherein the at least one diffuser holder has an interior cavity, wherein the at least one diffuser holder is located on the front side of the mask.” 

Applicant’s arguments 13[A-C] have been considered  but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejections were necessitated by Applicant’s’ amendment to the claims. 


Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 9-10 of Applicant’s Amendment dated  12/28/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 3-9, 11-20.
[a] Claims 3-8 depend from claim 2, so all the arguments related to claim 2 apply to claims 3-8.
[b] Claims 11-16 depend from claim 10, so all the arguments related to claim 10 apply to claims 11-16.
[c] Claims 9 and 17 depend from claims 2 and 10 respectively, and so all arguments related to claims 2 and 10 apply equally to claims 9 and 17, respectively.

Applicant’s arguments 14 [a-c] above with respect to dependent claims 3-9, 11-20 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 3-9, 11-20 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Additionally, Applicant’s arguments [a-c] are moot because the new ground of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejections were necessitated by Applicant’s’ amendment to the claims. 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims. The following prior art discloses face/sleep mask structures and functions similar to that claimed and/or disclosed. Specifically, see US 20180286351 A1  see at least fig. 2A, 2B, 4; and US 20190053948 A1 see at least fig. 2, [0016].
Prior art US 20190054263 A1 discloses aroma therapy device placed in proximity to the nose of the user (see at least fig. 8, [006-007]) similar in terms of using aromatic substances for aroma therapy to that claimed and disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        February 22, 2022